Per Curiam.
This is an appeal from a decree of the prerogative court, advised by Learning, vice-ordinary, affirming an order of the orphans court of Atlantic countjr admitting to probate the will of William B. Wetmore, deceased. The contention of the caveators, who are the appellants here, was and is that this will is the product of undue influence exerted upon the testator by one Morris Coblins, who is the principal beneficiary under the will. We are told by counsel for the appellants that at the time the will was made the relationship between Coblins and the testator was so confidential in character as to place upon the former the burden of proving affirmatively the non-existence of undue influence on his part as the producing cause of the will, and the argument is that, this burden existing, Coblins failed upon the hearing in the orphans court to discharge 'himself of that burden.
Our examination of the testimony returned with the appeal leads us to the conclusion that no such confidential relationship as is asserted existed between the testator and his beneficiary ; and, further, that the proofs fail to substantiate the charge that the will was the product of undue influence exerted by Coblins upon the testator.
The decree under review will be affirmed.
*189For affirmmce— The Chief-Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Black, Katzenbach, White, Gardner, Ackerson, Van Buskirk—12.
For reversal—None.